


114 S607 : Rural Community Hospital Demonstration Extension Act of 2015
U.S. Senate
2016-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS2d Session
S. 607
IN THE HOUSE OF REPRESENTATIVES

January 25, 2016
Referred to the Committee on Ways and Means

AN ACT
To provide for a five-year extension of the Medicare rural community hospital demonstration program.


1.Short titleThis Act may be cited as the Rural Community Hospital Demonstration Extension Act of 2015.  2.Five-year extension of the rural community hospital demonstration program (a)ExtensionSection 410A of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 42 U.S.C. 1395ww note), as amended by sections 3123 and 10313 of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended—
(1)in subsection (a)(5), by striking 5-year extension period and inserting 10-year extension period; and (2)in subsection (g)—
(A)in the subsection heading, by striking Five-Year and inserting Ten-Year; (B)in paragraph (1), by striking additional 5-year and inserting additional 10-year;
(C)by striking 5-year extension period and inserting 10-year extension period each place it appears; (D)in paragraph (4)(B)—
(i)in the matter preceding clause (i), by inserting each 5-year period in after hospital during; and (ii)in clause (i), by inserting each applicable 5-year period in after the first day of; and
(E)by adding at the end the following new paragraphs:  (5)Other hospitals in demonstration programDuring the second 5 years of the 10-year extension period, the Secretary shall apply the provisions of paragraph (4) to rural community hospitals that are not described in paragraph (4) but are participating in the demonstration program under this section as of December 30, 2014, in a similar manner as such provisions apply to rural community hospitals described in paragraph (4).
(6)Expansion of demonstration program to rural areas in any State
(A)In generalThe Secretary shall, notwithstanding subsection (a)(2) or paragraph (2) of this subsection, not later than 120 days after the date of the enactment of this paragraph, issue a solicitation for applications to select up to the maximum number of additional rural community hospitals located in any State to participate in the demonstration program under this section for the second 5 years of the 10-year extension period without exceeding the limitation under paragraph (3) of this subsection. (B)PriorityIn determining which rural community hospitals that submitted an application pursuant to the solicitation under subparagraph (A) to select for participation in the demonstration program, the Secretary—
(i)shall give priority to rural community hospitals located in one of the 20 States with the lowest population densities (as determined by the Secretary using the 2015 Statistical Abstract of the United States); and (ii)may consider—
(I)closures of hospitals located in rural areas in the State in which the rural community hospital is located during the 5-year period immediately preceding the date of the enactment of this paragraph; and (II)the population density of the State in which the rural community hospital is located..
(b)Change in timing for reportSubsection (e) of such section 410A is amended— (1)by striking Not later than 6 months after the completion of the demonstration program under this section and inserting Not later than August 1, 2018; and
(2)by striking such program and inserting the demonstration program under this section. Passed the Senate January 20, 2016.Julie E. Adams,Secretary 